In our opinion the evidence adduced was sufficient to establish, prima facie, a willful and intentional killing, and a presumption arose therefrom that it was committed without justification or just cause. The proof was sufficient, in the absence of evidence on the part of the defendants to meet this presumption, to satisfy the burden of proof imposed on the plaintiff and to overcome any presumption which might otherwise have arisen that the officer acted lawfully. (Cf. People v. Sandgren, 302 N. Y. 331; People v. McCarthy, 110 N. Y. 309, and Cassidy v. Cady, 49 Misc. 478.) Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ. [See post, p. 665.]